DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-23 directed to inventions non-elected without traverse.  Accordingly, claims 11-23 have been cancelled via Examiner’s Amendment (see below).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 9, on line 3, has been amended to recite “the pressure signal from the invasive blood pressure sensor”.
Claim 10, on line 1, has been amended to recite “the pressure signal from the invasive blood pressure sensor” and, on line 2, has been amended to recite “the pressure signal from the invasive blood pressure sensor”.
Claims 11-23 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the 1/19/2022 interview and those filed in the 1/21/2022 response – regarding the Stoker et al. reference (US Pat 5,807,321) utilized as primary art in the 10/29/2021 Office Action – have been considered and are found persuasive. The Stoker et al. reference remains the closest prior art of record yet does not disclose the subject matter of independent claim 1 – a system comprising a powered fluid injector, a catheter including an invasive blood pressure sensor that is configured to provide a hemodynamic pressure signal only when the catheter is inside a patient’s vasculature and in fluidic connection with a pressure transducer, and a controller configured to receive a command from a user to being dispensing contrast fluid, determine whether the hemodynamic pressure signal is present, cause the powered fluid injector to dispense a quantity of contrast fluid in response to the command, add the quantity of contrast fluid to an injection quantity if the hemodynamic pressure signal is present in temporal proximity to when the quantity of contrast fluid is dispensed, and refrain from adding the quantity of contrast fluid to the injection quantity if the hemodynamic pressure signal is not present in temporal proximity to when the quantity of contrast fluid is dispensed. Additionally, the totality of the subject matter of claim 1 could not be found nor was suggested elsewhere in the prior art of record, rendering claims 1-10 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.